77 F.3d 493
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In the Matter of David L. SMITH, Attorney-Appellant.
No. 95-1119.
United States Court of Appeals, Tenth Circuit.
Feb. 16, 1996.

Before TACHA, LOGAN, and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the three-judge disciplinary panel of the United States District Court for the District of Colorado.   Appellant Smith appeals pro se on numerous grounds relating to his suspension from the practice of law before this court and before the United States District Court for the District of Colorado.   Appellant raises numerous grounds for his appeal relating to the application of local rules of the district court, the denial of due process in the procedures of that court and this court, and various allegations relating to the proceedings that resulted in suspension from the practice of law before the district court and this court.


3
This disciplinary matter has a long history in this court and in the district court.   In November of 1993, a three-judge disciplinary panel of this court issued an order suspending appellant from the practice of law before the Tenth Circuit.  In re Smith, 10 F.3d 723 (10th Cir.1993) (per curiam), cert. denied, 115 S.Ct. 53 (1994).   Following his suspension before the Tenth Circuit, the United States District Court for the District of Colorado conducted hearings, took evidence, and reviewed records related to the actions underlying the disciplinary proceedings.   The arguments that Mr. Smith makes again on appeal are, in large measure, a renewed effort to bring before this court matters that were determined previously in the original disciplinary proceeding.   Appellant further alleges on appeal that various district court judges from the United States District Court in Colorado have imposed unjust and harsh sanctions against him.   Finally, appellant urges that his counsel Mr. Figa, who has withdrawn from this case, failed to represent appellant competently in connection with all of the disciplinary actions.   We find no merit in any of the arguments made on appeal.   We approve the disciplinary order issued by the district court for substantially the reasons given in its post-hearing order.   This court recently disbarred Mr. Smith for his failure to abide by previously entered orders.   In re Smith, No. 93-631 (10th Cir.  Feb. 13, 1996) (per curiam).   Continued attempts by this appellant to further litigate matters already determined by this court or foreclosed by previous determinations could result in the imposition of sanctions.   AFFIRMED.


4
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3